Case: 16-30485       Document: 00513802511         Page: 1     Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                                 FILED
                                                                           December 19, 2016
                                       No. 16-30485
                                                                              Lyle W. Cayce
                                                                                   Clerk
WARREN M. WALLACE, Individually; as Natural Tutor of Z. W. W., a Minor
Child; JOSHUA W. WALLACE, Individually; as Natural Tutor of Z. W. W., a
Minor Child; MATTHEW W. WALLACE, Individually; as Natural Tutor of Z.
W. W., a Minor Child; DEVYN A. CRADDOCK, Individually; as Natural
Tutor of Z. W. W., a Minor Child; RAYNELL B. WALLACE, Individually; as
Natural Tutor of Z. W. W., a Minor Child; JILLIUN R. WALLACE,
Individually; as Natural Tutor of R. W., a Minor Child,

               Plaintiffs - Appellants

v.

SLIDELL CITY; RANDY SMITH, Individually; in his official capacity;
THOMAS MCNULTY, Individually; in his official capacity; KEITH
MCQUEEN, Individually; in his official capacity; KEVIN REA, Individually;
in his official capacity; CHARLES ESQUE, Individually; in his official
capacity,

               Defendants - Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-383


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-30485     Document: 00513802511      Page: 2   Date Filed: 12/19/2016



                                  No. 16-30485
      The dismissal at issue, pursuant to Federal Rule of Civil Procedure
12(b)(6), centers on the application of Heck v. Humphrey, 512 U.S. 477, 487
(1994) (precluding civil actions that “necessarily imply the invalidity of [a]
conviction or sentence”). Our having considered the briefs and oral argument
in our court, as well as the pertinent parts of the record, including the operative
complaint, the dismissal was proper, essentially for the reasons stated by the
district court. Wallace v. City of Slidell, La., No. 2:15-cv-383, 2016 WL 1223065
(E.D. La. 28 Mar. 2016).
      AFFIRMED.




                                        2